                                                                                    Case 3:20-cv-04018-WHA Document 8 Filed 03/11/21 Page 1 of 7



                                                                          1
                                                                          2
                                                                          3
                                                                          4                                 IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                              MICHAEL R. FRANCE,                                        No. C 20-4018 WHA (PR)
                                                                          8
                                                                                               Plaintiff,                               ORDER OF SERVICE
                                                                          9
                                                                                   v.
                                                                         10
                                                                              RON BLOOMFIELD; ARNOLD;
                                                                         11   KING; LAJUN,
United States District Court




                                                                         12                    Defendants.
                               For the Northern District of California




                                                                                                                       /
                                                                         13
                                                                         14                                                INTRODUCTION
                                                                         15             Plaintiff, a California prisoner proceeding pro se, filed this civil rights case under 42
                                                                         16   U.S.C. § 1983 against prison officials. The complaint was dismissed with leave to amend. For
                                                                         17   the reasons discussed below, certain claims are dismissed and the complaint is ordered served
                                                                         18   on certain defendants to respond to those claims that are, when liberally construed, cognizable.
                                                                         19                                                  ANALYSIS
                                                                         20   A.        STANDARD OF REVIEW
                                                                         21             Federal courts must engage in a preliminary screening of cases in which prisoners seek
                                                                         22   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                                                         23   1915A(a). In its review the court must identify any cognizable claims, and dismiss any claims
                                                                         24   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek
                                                                         25   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro
                                                                         26   se pleadings must be liberally construed. Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699
                                                                         27   (9th Cir. 1990).
                                                                         28             Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement of the
                                                                                   Case 3:20-cv-04018-WHA Document 8 Filed 03/11/21 Page 2 of 7



                                                                          1   claim showing that the pleader is entitled to relief." "Specific facts are not necessary; the
                                                                          2   statement need only '"give the defendant fair notice of what the . . . . claim is and the grounds
                                                                          3   upon which it rests."'" Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (citations omitted).
                                                                          4   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a
                                                                          5   plaintiff's obligation to provide the 'grounds of his 'entitle[ment] to relief' requires more than
                                                                          6   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not
                                                                          7   do. . . . Factual allegations must be enough to raise a right to relief above the speculative
                                                                          8   level." Bell Atlantic Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007) (citations omitted). A
                                                                          9   complaint must proffer "enough facts to state a claim for relief that is plausible on its face." Id.
                                                                         10   at 1974.
                                                                         11           To state a claim under 42 U.S.C. 1983, a plaintiff must allege two essential elements:
United States District Court




                                                                         12   (1) that a right secured by the Constitution or laws of the United States was violated, and (2)
                               For the Northern District of California




                                                                         13   that the alleged deprivation was committed by a person acting under the color of state law.
                                                                         14   West v. Atkins, 487 U.S. 42, 48 (1988).
                                                                         15   B.      LEGAL CLAIMS
                                                                         16          Plaintiff’s claims that defendants Bloomfield, Arnold, King, and Lajun obstructed his
                                                                         17   access to the courts and were deliberately indifferent to his safety and medical needs are, when
                                                                         18   liberally construed, cognizable.
                                                                         19          Plaintiff’s claims regarding improper discipline must be brought in a habeas action
                                                                         20   because they involve the loss of time credits. See Skinner v. Switzer, 562 U.S. 521, 525 (2011).
                                                                         21          Plaintiff’s claims that defendants were not authorized to take his personal property does
                                                                         22   not state a cognizable due process claim. See Parratt v. Taylor, 451 U.S. 527, 535-44 (1981)
                                                                         23   (state employee negligently lost property), overruled in part on other grounds, Daniels v.
                                                                         24   Williams, 474 U.S. 327, 330-31 (1986); Hudson v. Palmer, 468 U.S. 517, 533 (1984) (intentional
                                                                         25   destruction of inmate's property). The availability of an adequate state post-deprivation remedy
                                                                         26   precludes relief because it provides sufficient procedural due process. Zinermon v. Burch, 494
                                                                         27   U.S. 113, 128 (1990). California law provides such an adequate post-deprivation remedy.
                                                                         28
                                                                                                                                2
                                                                                   Case 3:20-cv-04018-WHA Document 8 Filed 03/11/21 Page 3 of 7



                                                                          1   Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994).
                                                                          2                                            CONCLUSION
                                                                          3           For the reasons set out above,
                                                                          4           1. The claims regarding plaintiff’s access to the courts, and his exposed to and treatment
                                                                          5   for COVID-19, against defendants Bloomfield, Arnold, King, and Lajun are cognizable. All
                                                                          6   other claims are DISMISSED.
                                                                          7           2. Defendants Warden Ron Bloomfield; Captain Arnold; Sergeant King; and Lieutenant
                                                                          8   Lajun shall be served at San Quentin State Prison.
                                                                          9           Service shall proceed under the California Department of Corrections and
                                                                         10   Rehabilitation’s (CDCR) e-service program for civil rights cases from prisoners in CDCR
                                                                         11   custody. In accordance with the program, the clerk is directed to serve on CDCR via email the
United States District Court




                                                                         12   following documents: the First Amended Complaint (ECF No. 7), this Order, a CDCR Report of
                               For the Northern District of California




                                                                         13   E-Service Waiver form, and a summons. The clerk also shall serve a copy of this order on the
                                                                         14   plaintiff.
                                                                         15           No later than 40 days after service of this order via email on CDCR, CDCR shall provide
                                                                         16   the court a completed CDCR Report of E-Service Waiver advising the court which defendant(s)
                                                                         17   listed in this order will be waiving service of process without the need for service by the United
                                                                         18   States Marshal Service (USMS) and which defendant(s) decline to waive service or could not be
                                                                         19   reached. CDCR also shall provide a copy of the CDCR Report of E-Service Waiver to the
                                                                         20   California Attorney General’s Office which, within 21 days, shall file with the court a waiver of
                                                                         21   service of process for the defendant(s) who are waiving service.
                                                                         22           Upon receipt of the CDCR Report of E-Service Waiver, the clerk shall prepare for each
                                                                         23   defendant who has not waived service according to the CDCR Report of E-Service Waiver a
                                                                         24   USM-205 Form. The clerk shall provide to the USMS the completed USM-205 forms and
                                                                         25   copies of this order, the summons and the operative complaint for service upon each defendant
                                                                         26   who has not waived service. The clerk also shall provide to the USMS a copy of the CDCR
                                                                         27   Report of E-Service Waiver.
                                                                         28
                                                                                                                               3
                                                                                  Case 3:20-cv-04018-WHA Document 8 Filed 03/11/21 Page 4 of 7



                                                                          1           3. The remaining defendants shall file an answer in accordance with the Federal Rules of
                                                                          2   Civil Procedure.
                                                                          3           4. In order to expedite the resolution of this case:
                                                                          4                    a. No later than 91 days from the date this order is filed, the remaining
                                                                          5   defendants, including those who have been ordered served above, shall file a motion for
                                                                          6   summary judgment or other dispositive motion. If defendants are of the opinion that this case
                                                                          7   cannot be resolved by summary judgment, they shall so inform the court prior to the date the
                                                                          8   summary judgment motion is due. All papers filed with the court shall be promptly served on
                                                                          9   the plaintiff.
                                                                         10                    b. Plaintiff's opposition to the dispositive motion, if any, shall be filed with the
                                                                         11   court and served upon defendants no later than 28 days from the date of service of the motion.
United States District Court




                                                                         12   Plaintiff must read the attached page headed “NOTICE -- WARNING,” which is provided to
                               For the Northern District of California




                                                                         13   him pursuant to Rand v. Rowland, 154 F.3d 952, 953-954 (9th Cir. 1998) (en banc), and Klingele
                                                                         14   v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir. 1988).
                                                                         15                    c. Defendants shall file a reply brief no later than 14 days after the date of
                                                                         16   service of the opposition.
                                                                         17                    d. The motion shall be deemed submitted as of the date the reply brief is due. No
                                                                         18   hearing will be held on the motion unless the court so orders at a later date.
                                                                         19                    e. Along with his motion, defendants shall file proof that they served plaintiff the
                                                                         20   Rand warning at the same time they served him with their motion. Failure to do so will result in
                                                                         21   the summary dismissal of their motion.
                                                                         22           5. All communications by the plaintiff with the court must be served on defendants, or
                                                                         23   defendants’ counsel once counsel has been designated, by mailing a true copy of the document to
                                                                         24   defendants or their counsel.
                                                                         25           6. Discovery may be taken in accordance with the Federal Rules of Civil Procedure. No
                                                                         26   further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16-1 is required
                                                                         27   before the parties may conduct discovery.
                                                                         28
                                                                                                                                  4
                                                                                   Case 3:20-cv-04018-WHA Document 8 Filed 03/11/21 Page 5 of 7



                                                                          1           Plaintiff is reminded that state prisoners inmates may review all non-confidential material
                                                                          2   in their medical and central files, pursuant to In re Olson, 37 Cal. App. 3d 783 (Cal. Ct. App.
                                                                          3   1974); 15 California Code of Regulations § 3370; and the CDCR’s Department Operations
                                                                          4   Manual §§ 13030.4, 13030.16, 13030.16.1-13030.16.3, 13030.21, and 71010.11.1. Requests to
                                                                          5   review these files or for copies of materials in them must be made directly to prison officials, not
                                                                          6   to the court.
                                                                          7   //
                                                                          8   //
                                                                          9
                                                                         10
                                                                         11
United States District Court




                                                                         12
                               For the Northern District of California




                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                               5
                                                                                  Case 3:20-cv-04018-WHA Document 8 Filed 03/11/21 Page 6 of 7



                                                                          1          7. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the court
                                                                          2   informed of any change of address and must comply with the court's orders in a timely fashion.
                                                                          3   Failure to do so may result in the dismissal of this action for failure to prosecute pursuant to
                                                                          4   Federal Rule of Civil Procedure 41(b).
                                                                          5          IT IS SO ORDERED.
                                                                          6
                                                                              Dated: March      11   , 2021.
                                                                          7                                                 WILLIAM ALSUP
                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court




                                                                         12
                               For the Northern District of California




                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                                6
                                                                                  Case 3:20-cv-04018-WHA Document 8 Filed 03/11/21 Page 7 of 7



                                                                          1                         NOTICE -- WARNING (SUMMARY JUDGMENT)
                                                                          2           If defendants move for summary judgment, they are seeking to have your case dismissed.
                                                                          3   A motion for summary judgment under Rule 56 of the Federal Rules of Civil Procedure will, if
                                                                          4   granted, end your case.
                                                                          5           Rule 56 tells you what you must do in order to oppose a motion for summary judgment.
                                                                          6   Generally, summary judgment must be granted when there is no genuine issue of material
                                                                          7   fact--that is, if there is no real dispute about any fact that would affect the result of your case, the
                                                                          8   party who asked for summary judgment is entitled to judgment as a matter of law, which will
                                                                          9   end your case. When a party you are suing makes a motion for summary judgment that is
                                                                         10   properly supported by declarations (or other sworn testimony), you cannot simply rely on what
                                                                         11   your complaint says. Instead, you must set out specific facts in declarations, depositions, answers
United States District Court




                                                                         12   to interrogatories, or authenticated documents, as provided in [current Rule 56(c)], that
                               For the Northern District of California




                                                                         13   contradict the facts shown in the defendant's declarations and documents and show that there is a
                                                                         14   genuine issue of material fact for trial. If you do not submit your own evidence in opposition,
                                                                         15   summary judgment, if appropriate, may be entered against you. If summary judgment is granted,
                                                                         16   your case will be dismissed and there will be no trial.
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                                 7
